internal_revenue_service number release date index number ---------------------- -------------------------- ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ------------- telephone number --------------------- refer reply to cc ita b05 plr-119906-08 date date tys -------------------------------------------------------------------------------------------- legend date ------------------ date ----------------------- date ---------------------- date -------------------------- company --------------------------------------------------------------------------------------- -------------------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------- company ------------------------ market -------------------------------------------------------------- exchange ------------------------------ month -------------- representative -------------------------------------- representative -------------------------- state ------------- plr-119906-08 taxpayer ---------------------------------------------------- -------------------------- year ------- year ------- year year ------- ------- year ------- year ------- year ------- year ------- n ------------- o ------------ p -------- q ----------- r --------------- s ------------- t -------------------------- u ----------- v -------------------------------- dear --------------- this letter is in response to your request under sec_301_9100-1 and -3 of the procedure and administration regulations for an extension of time to elect the application of sec_1045 of the internal_revenue_code to defer the recognition of gain realized on the sale of qualified_small_business_stock qsbs plr-119906-08 facts in early february of year the taxpayer was notified that his form_1040 individual_income_tax_return form_1040 for year had been selected for audit during the revenue agent’s pre-audit analysis and research he discovered that the taxpayer was a founder of company and had sold stock of company during year the taxpayer failed to report dollar_figureo in sales of company stock on his year form_1040 based on the taxpayer’s unreported sales of company stock false statements by representative and representative 1’s actions intended to impede the audit and frustrate the revenue agent’s attempts to obtain needed information the audit was expanded to include the taxpayer’s tax returns for year and year after receiving approval of area_counsel concerning the applicability sec_6501 of the code the taxpayer’s tax returns for year year and year were also included in the audit the revenue_agent provided information indicating that the examination of the returns for year through year resulted in discovery of dollar_figurev in sales of company stock during each year which would not have qualified for deferral of recognition of gain even if the taxpayer had made a timely election for application of sec_1045 since he did not purchase replacement qsbs stock within days of the respective sales the taxpayer’s tax_return for year was not examined company was incorporated under the laws of state in month on date the taxpayer purchased n shares of company at a price of dollar_figurep per share the stock of company was initially traded on the market the stock was subsequently listed on the exchange where it its successor currently trades it has been represented that at all times during its existence company has been a c_corporation and has met the active business requirement of sec_1202 of the code it has also been represented that the stock of company has at all times satisfied the criteria provided in sec_1202 for characterization as qsbs in year the taxpayer co-founded company company was organized under the laws of state it has been represented that at all times during its existence company has been a c_corporation and has met the active business requirement of sec_1202 of the code it has also been represented that the stock of company has at all times satisfied the criteria provided in sec_1202 for characterization as qsbs an affidavit provided by the taxpayer indicates that during year and year he realized dollar_figurer from the sale of q shares of company stock most of those sales as well as sales of company stock in year and year either were not reported or were improperly reported on the taxpayer’s form_1040 for the year in which the respective sales took place in both year and year the taxpayer claimed a loss on sales of company stock the reported losses were the result of using an amount significantly in excess of the taxpayer’s actual basis of the stock sold as the basis for the purpose of determining gain loss the taxpayer actually realized significant gains on the sales plr-119906-08 during the period beginning on date and ending with date the taxpayer purchased s shares of company stock at an aggregate cost of dollar_figuret based on the information provided the amount of company stock which the taxpayer purchased in year and year may have been sufficient to support deferral of the gain the taxpayer realized on the sale of company stock in the respective years if the taxpayer had elected the application of sec_1045 an affidavit provided by the taxpayer includes the following statement i was informed and believed based upon conversations with a sophisticated investor shareholder and director of company that i could roll over the gain from the sale of stock in one start- up company to another without recognizing gain prior to date however i was not aware of the necessity of making an election on my tax returns to qualify for such treatment the affidavit also includes a statement acknowledging the taxpayer’s acquisition of n shares of stock of company at a cost of dollar_figurep per share in the affidavit the taxpayer states that he reported no gain from sales of company stock in year and year schedule d of a copy of an unsigned year form_1040 included in the taxpayer’s request for relief includes an entry to report gain on a dollar_figureu sale of company stock under its name at the time schedule d of a copy of an unsigned year form_1040 included in the request for relief includes an entry to claim a loss on sale of company stock in year the taxpayer’s year form_1040 was not audited consequently it is not possible to determine whether the copy of an unsigned year form_1040 included with the request for relief is a copy of the form_1040 the taxpayer filed for year similarly the accuracy of the information reported on the copy of the form_1040 could not be verified where the information in the taxpayer’s affidavit was inconsistent with information shown on copies of unsigned form 1040s the information on the taxpayer’s affidavit rather than that shown on copies of unsigned tax returns was considered to be accurate in december of year the taxpayer consulted with representative with respect to the pending audit of his form 1040s for year and year several days after their initial meeting representative informed the taxpayer of the necessity of electing the application of sec_1045 the taxpayer employed representative an enrolled_agent to prepare his form_1040 for year year and year the information provided does not indicate that the taxpayer informed representative that he was a co-founder of company that he purchased stock of company at original issuance or that he believed he could rollover gain from the sale of stock of company to stock purchased in another startup company representative was apparently unaware of sec_1045 and apparently did not timely advise the taxpayer of the necessity to elect the application of sec_1045 for years in which he sold qsbs consequently the taxpayer did not elect the application of sec_1045 for year or year based on the loss reported on the sale of company stock plr-119906-08 in year there would have been no reason to elect the application of sec_1045 for that year representative provided an affidavit in which he states that he was not aware of the procedure prescribed by revproc_98_48 1998_2_cb_367 for electing the application of sec_1045 applicable law and analysis sec_1045 provides in part that in the case of any sale of qualified_small_business_stock held by a taxpayer other than a corporation for more than months and with respect to which such taxpayer elects the application of this section gain from such sale shall be recognized only to the extent that the amount_realized on such sale exceeds -- the cost of any qualified_small_business_stock purchased by the taxpayer during the 60-day period beginning on the date of such sale reduced by any portion of such cost previously taken into account under this section the time and manner for making the election allowed by sec_1045 is prescribed by revproc_98_48 1998_2_cb_367 under the revenue_procedure the election must have been made no later than the due_date including extensions for filing the tax_return for tax_year and for tax_year sec_1045 provides that the term qualified_small_business_stock has the meaning given such term by sec_1202 sec_1202 provides as one of the defining characteristics of qualified_small_business_stock that it be acquired by the taxpayer at its original issue directly or through an underwriter in exchange for money or other_property or in exchange for services provided to such corporation was acquired based on the information and representations provided by the taxpayer and the forgoing analysis it appears that recognition of the gains realized on the sale of company stock in year year and year could have been deferred under sec_1045 if the amount_realized had been timely reinvested in other qsbs and the taxpayer had made a timely election to have sec_1045 apply sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner uses to determine whether to grant an extension of time to make a regulatory election an extension of time is available for elections that a taxpayer is otherwise eligible to make however the granting of an extension of time to make elections is not a determination that the taxpayer is otherwise eligible to make one plr-119906-08 the taxpayer has requested relief in the form of a grant of an extension of time to make a regulatory election pursuant to the provisions of sec_301_9100-3 for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure or notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as otherwise provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before failure to make the regulatory election is discovered by the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the taxpayer’s request for relief under sec_301_9100-3 was filed more than two years after the internal_revenue_service discovered that the taxpayer had failed to report sales of company stock and reported losses on other sales on which he actually realized gains the taxpayer’s request for relief under sec_301_9100-3 was filed more than months after representative advised him of the necessity of electing the application of sec_1045 sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account any qualified_amended_return filed within the meaning of sec_1_6664-2 and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight the taxpayer seeks to alter return positions unreported sales and improperly reported sales for which accuracy-related_penalties had been imposed under sec_6662 at the time the taxpayer requested relief the new positions require regulatory elections for which relief is requested the taxpayer seeks relief in the form of a grant of additional time to plr-119906-08 elect the application of sec_1045 to sales of company stock that he either did not report or that he improperly reported as having resulted in losses sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment the taxpayer will not have a lower tax_liability in the aggregate for any of the years in which the election will apply than taxpayers would have had if the elections had been timely made taking into account the time_value_of_money no taxable_year that would be affected by the elections had they been timely made is closed by the period of limitations on assessment the taxpayer’s form sec_1040 for all of the years for which additional time is requested to elect the application of sec_1045 were not filed as if timely elections had been made for the application of sec_1045 on the year form_1040 the taxpayer reported a loss on one or more sales of company stock on which he in fact realized a gain the taxpayer failed to report one or more sales of company stock during year if timely elections had been made to apply sec_1045 those sales would have been reported if the copy of an unsigned year form_1040 included in the request for relief is a copy of the return the taxpayer actually filed for year and includes i all of the taxpayer’s company stock sales during year ii the correct basis of the stock sold and iii the correct sales_price of all the company shares sold the information reported on the return would be consistent with the entries that would have been made if the taxpayer had made a timely election for the application of sec_1045 however in his affidavit the taxpayer states that he did not report sales of company stock on his year tax_return circumstances in which a taxpayer fails to report a sale of qsbs are prejudicial to the interest of the government even if the taxpayer reinvests the amount_realized in other qsbs within the 60-day period specified by sec_1045 failure to report a sale of qsbs deprives the internal_revenue_service of information it requires to determine whether the taxpayer has properly accounted for any gain loss on the sale of the qsbs and if the taxpayer has purchased replacement qsbs reduced the basis of the replacement qsbs by the amount of the gain that was not recognized gain on the sale of the qsbs stock failure to report the gain from a sale of property eg qsbs stock is generally indicative of an intent to evade tax on the gain unless the taxpayer’s return is audited and the unreported gain is discovered the unreported gain escapes taxation a position that would provide relief in the form of a grant of additional time to make an election for application of sec_1045 with respect to unreported sales or improperly reported sales eg losses reported on transactions that resulted in gains would eliminate the adverse consequences of such actions taxpayers would have an incentive not to plr-119906-08 report sales of qsbs which resulted in gains and take their chances on the audit_lottery if their return was not audited they would evade tax on the unreported gain if the unreported gain was discovered during an audit the taxpayer would request relief under sec_301 for additional time to make an election for application of sec_1045 any position that would provide an incentive for taxpayers to take such action is prejudicial to the interest of the government the taxpayer’s sales of company stock in year and year illustrate the potential for tax_evasion information provided by the revenue_agent indicates that the taxpayer failed to report sales of qsbs stock in year and year on which he realized gains of dollar_figurev the gains would not have qualified for nonrecognition under sec_1045 since the taxpayer did not purchase replacement qsbs within the time period specified in sec_1045 if the taxpayer’s tax returns for those years had not been examined the taxpayer would have evaded tax on the gain on the unreported sales for some of the years involved in the subject case the taxpayer indicated that he treated the basis of the qsbs he sold as being equal to the amount of the sales proceeds that he used to purchase replacement qsbs such treatment precludes a determination that the taxpayer realized a gain on the sale of the qsbs in the absence of a gain there would be no basis for application of sec_1045 for example if the taxpayer sold big_number shares of qsbs stock a total of dollar_figure the basis in the stock that was sold was dollar_figure per share under the taxpayer’s treatment the transaction would have been determined to result in no gain_or_loss sales_price reduced by basis - actual basis of qsb stock dollar_figure sold - dollar_figure taxpayer treated the amount_realized on the sale of qsbs that was used to purchase replacement qsbs stock as the basis of the qsbs stock sold big_number gain loss on sale of qsbs dollar_figure - - the treatment described above results in no indication that a gain was realized on the sale of qsbs stock absent a realized gain there would be no basis for application of sec_1045 and no reason to reduce the basis of the replacement qsbs the result would be the evasion of tax on the qsbs stock and the internal_revenue_service would never be put on notice that the basis of the replacement qsbs was to be reduced by the amount of the unrecognized_gain on the sale of the qsbs although no current tax_liability would be due under a proper application of sec_1045 if the taxpayer who sold the qsbs used the amount_realized to purchase replacement qsbs the sale would be reported on the taxpayer’s tax_return for the year in which the sale occurred as a result of reporting the gain the internal_revenue_service would be put on notice that the plr-119906-08 basis of other qsbs replacement qsbs held by the taxpayer was subject_to reduction by the amount of the gain that was not recognized on the sale of the qsbs circumstances in which a taxpayer reports a loss on a sale of qsbs as a result of claiming a basis significantly in excess of his actual basis in the stock sold may represent an attempt to evade tax based on information provided by the revenue_agent who conducted the audit in this case the taxpayer reported losses on sales of company stock in year and year although the sales in each of those years resulted in the realization of gains even if the taxpayer had purchased sufficient replacement qsbs within the time prescribed by sec_1045 to defer recognition of the gain realized on the sale of the qsbs if a timely election had been made for application of sec_1045 reporting a loss on the sale of the qsbs could have facilitated tax_evasion if the taxpayer’s return had not been audited the improper reporting of the qsbs sales might not have been discovered by the internal_revenue_service the reported losses would have resulted in a reduction of the taxpayer’s tax_liability on income that was reported and may have facilitated evasion of tax on the gains realized on the sale of the qsbs either as a result of such gains not being reported or the basis of replacement qsbs stock not being reduced by the amount of the gains on the sale of qsbs stock that were not recognized if the taxpayer’s year form_1040 had not been selected for audit the taxpayer may have been able to evade tax on the gain realized on the sales of company stock and claim a cost_basis in the company stock when it was sold similarly a taxpayer who did not report a sale of qsbs and either did not purchase sufficient or any replacement qsbs stock within the period specified by sec_1045 might be able to evade tax on the gain realized on the sale of the qsbs taken together the circumstances described above indicate that granting the requested relief in the form of additional time for the taxpayer to make elections for the application of sec_1045 to stock sales which it either did not report or reported as resulting in losses when the transactions resulted in the realization of gains would be prejudicial to the interest of the government accordingly the taxpayer’s request for relief in the form of an extension of time to make an election for application of sec_1045 to sales of company stock in year and year is denied the request for relief for year is denied unless the taxpayer can demonstrate to the satisfaction of personnel in examination or appeals that the information reported on the unsigned copy of the year form_1040 included in the request for relief is a copy of the form_1040 he filed for year and that it correctly reflects all of his sales of company stock during year and that such return has not been amended if the taxpayer can make such a demonstration he will be granted additional time to elect the application of sec_1045 for year except as expressly provided herein no opinion is expressed or implied concerning the application of any provision of the code or the tax consequences of any item discussed or referenced in this letter specifically no opinion is expressed or implied concerning plr-119906-08 whether the company stock sold by the taxpayer or the company stock purchased by the taxpayer constituted qsbs or was otherwise eligible to be treated as such or whether the other statutory and regulatory prerequisites for deferral under sec_1045 were satisfied this letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent a copy of the letter is enclosed showing the deletions proposed to be made when it is disclosed under sec_6110 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely george f wright senior technician reviewer branch office of associate chief_counsel income_tax accounting
